[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR ATTORNEY'S FEES (NO. 117.00)
Although the Motion to Modify Visitation dated January 8, 1991 was withdrawn in open court on February 28, 1992, it had been pending for almost one year. The court finds it difficult to address the attorney's fees requested in Motion No. 117.00 which seeks costs and attorney's fees under Connecticut General Statutes 46b-62 and 46b-97 (g) without reference to the facts of the case. Suffice it to say that it appears to this court that Connecticut was an inappropriate forum for the Motion to Modify Visitation filed by the husband.
Pursuant to the Uniform Child Custody Jurisdiction Act, Connecticut General Statutes 46b-90 et seq. is limited to the state where the child has his home or where there are other strong contacts with the child. It is clear that this child has not resided in Connecticut since June of 1989.
In addition, it is clear that under 46b-97 this is an inappropriate forum. This child has lived continuously with his mother and stepfather in Florida for almost three years. All of the evidence relating to his care, his personal relationships, his medical condition, his progress in school is more readily available in Florida. This is even more dramatically true in this case since the father has not had visitation with the child since January 5, 1983.
The court, having heard the evidence and for all the reasons set forth above grants the motion for attorney's fees as follows under 46b-62 and 46b-97 (g):
1. Attorney's fees are granted in the amount of $3,500.00.
2. Costs incurred are granted to the wife as follows:
   a. Gasoline for the round trip from Florida to Connecticut, plaintiff's estimate of $60.00 is CT Page 3032 granted.
   b. Approximately $24.00 in tolls were estimated: $24.00 is granted.
   c. The court has reviewed the exhibit on the car rental and finds that the car rental rate of approximately $27.00 per day is a fair and reasonable amount. The court further finds that a reasonable trip from Florida to Connecticut would take two days and return trip two days and one day here; therefore, five days of car rental are ordered at $27.00 per day for a total of $135.00.
d. Total costs due are $219.00.
EDWARD R. KARAZIN, JR., JUDGE